DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification dated 3/21/22 are NOT approved. 
In portion: “Vd2 corresponds to a distance between the center of the first brake shoe 402 and a second extreme end 412 of the dead vertical lever 410. Vd2p corresponds to a distance between the center of the first brake shoe 402 and the second extreme end 412 of the dead vertical lever 410 in the example of the prior art.”, it is believed that “Vd2 corresponds to a distance between the center of the first brake shoe 402 and a second extreme end 412 of the dead vertical lever 410.” needs to be deleted; since Vd2 and Vd2p describe the same thing.
In paragraph [0044], it is believed that the amended description is a reverse of the showing in figure 2B. It is believed that the amendment should be “wherein the lower opening 326 may be biased toward the third wheel 267 relative to the upper opening 322 and the middle opening 324.  That is to say, a geometric center of the lower opening 326 may be closer to the third wheel 267 relative to the upper opening 322 and the middle opening 324.”
In paragraph [0036], please explain how the ratios are being calculated?  It is not understood about the ratios.  Is it the ratio of the length of the live lever over the dead lever?  Is it the input brake force over the output brake force?
Appropriate correction is required.
Drawings
The drawings were received on 3/21/22.  Figure 1 is approved.  Figure 4 is NOT approved.
The drawings are objected to because in figure 4, “Vd2” points to an incorrect length.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a third axle comprising a third brake rigging arrangement, the first brake rigging arrangement and the second brake rigging arrangement comprise a first slack adjuster coupled to a first dead vertical lever and a first live vertical lever, and wherein the third brake rigging arrangement comprises a second slack adjusted coupled to a second dead vertical lever and a second live vertical lever” as claimed in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second dead vertical lever comprises more openings than the first vertical dead lever” as claimed in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As shown in figure 3, they both have three openings.  In figure 4, prior art dead lever 410 has four openings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 does not claim a physical brake rigging system.  Rather, claim 16 is claiming a comparison between the dimension of the improved dead lever and the dimension of the prior art dead lever.  None of the drawings or the specification describes the claimed arrangement.  In fact, paragraph [0029] of the published application shows that the first and second brake rigging do not have live vertical levers.  They attach directly to the frame 201.  Figure 2A shows a third brake rigging of the prior art in a dashed elliptical bubble.  Figure 2B shows a third brake rigging of the instant invention in a dashed elliptical bubble.  None of the drawings shows the claimed features of claim 16.  The claimed features of claim 16 can only be interpreted as a description of the third brake rigging of the prior art in comparison to the third brake rigging of the instant invention.
In claim 18, figure 3 shows the first and second dead vertical levers to have the same openings.
Claim 19, lines 2 and 3 should read: “the second live vertical lever of the third brake rigging arrangement.”
Due to the above mentioned indefiniteness, claims 16-20 are being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art (AAPA) of figures 2A, detail views of figure 3 and figure 4.
Re: claim 1, AAPA shows a braking system for a vehicle truck, as in the present invention, comprising: 
a dead vertical lever 410 comprising a protrusion extending toward a live vertical lever 420 and a slack adjuster 430 of the braking system.  Please note the protrusion is protruding from the axis 414.
Re: claim 2, AAPA shows the dead vertical lever is arranged on an unpowered axle 216 free of a speed sensor.
Re: claim 3, AAPA shows the unpowered axle 216 is arranged between two powered axles 212 and 214 wherein at least one of the two powered axles comprises the speed sensor.
Re: claim 4, AAPA shows the dead vertical lever comprises a plurality of openings including an upper opening at 322, a middle opening at 324, and a protrusion opening at 326.
Re: claim 5, AAPA shows the slack adjuster 430 is coupled to the protrusion opening and the live vertical lever.
Re: claim 6, AAPA shows a first axis 328 passes through geometric centers of the upper opening and the middle opening, and wherein a second axis, not numbered, which is oriented at an angle relative to the first axis, extends through geometric centers of the middle opening and the protrusion opening see figure 4.
Re: claim 8, AAPA shows the live vertical lever is free of a protrusion and wherein the dead vertical lever is arranged on an unpowered axle free of a slide detection device.
Re: claim 9, AAPA shows a rail vehicle truck, as in the present invention, comprising:
a brake rigging arrangement for an unpowered axle 216 of the rail vehicle truck, the brake rigging arrangement including:
a dead vertical lever 410, a slack adjuster 430, and a live vertical lever 420, wherein the slack adjuster is coupled to a protrusion opening 326 arranged on a protrusion of the dead vertical lever.
Re: claim 10, AAPA shows the dead vertical lever comprises an upper opening 322 aligned with a middle opening 324 about a first axis 328, wherein the middle opening is arranged in a vertical position between the upper opening and the protrusion opening, see figure 4.
Re: claim 11, AAPA shows the protrusion opening is aligned with the middle opening about a second axis, not numbered, wherein the second axis is angled to the first axis, see figure 4.
Re: claim 13, AAPA shows the protrusion of the dead vertical lever extends from a vertical position of the dead vertical lever below the middle opening 324 wherein the protrusion extends toward the live vertical lever, see figures 3 and 4.
Re: claim 15, AAPA shows the slack adjuster 430 is coupled to the protrusion at its first extreme end, and wherein the slack adjuster is coupled to the live vertical lever at its second extreme end opposite the first extreme end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) of figure 2A, detail views of figure 3 and figure 4, in view of Setterwall (1,949,187).
Re: claim 14, AAPA shows the brake rigging ratio proportional to a distance between a center of a brake shoe 402 and an extreme end of the dead vertical lever 410 but  does not show a lever ratio of the brake rigging arrangement is less than 2.0.  Setterwall is cited to teach the concept of varying the lever ratio in order to transmit the proper braking power to the wheels of a train according to the load of the car, see the figures and column 1, lines 1-8.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lever ratio of AAPA in order to transmit the proper braking power to the wheels of a train according to the load of the car as taught by Setterwall.
Re: claim 16, AAPA shows a brake rigging system, as in the present invention in figure 2A, comprising:
a first axle 212 comprising a first brake rigging arrangement 231;
a second axle 214 comprising a second brake rigging arrangement 233; and
a third axle 216 comprising a third brake rigging arrangement 235; the first brake rigging arrangement and the second brake rigging arrangement comprise a first slack adjuster coupled to a first dead vertical lever and a first live vertical lever, as shown in figure 2A, and wherein the third brake rigging arrangement comprises a second slack adjusted 430 coupled to a second dead vertical lever 410 and a second live vertical lever 420; wherein
the first brake rigging arrangement and the second brake rigging arrangement comprise a first brake rigging ratio and the third brake rigging arrangement comprises a second brake rigging ratio, and
wherein the second dead vertical lever 410 comprises a protrusion, from axis 414, to which the second slack adjuster 430 is coupled, see figure 4.
AAPA does not show different lever ratios of the brake rigging arrangements.  Setterwall is cited to teach the concept of varying the lever ratio in order to transmit the proper braking power to the wheels of a train according to the load of the car, see the figures and column 1, lines 1-8.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lever ratio of AAPA in order to transmit the proper braking power to the wheels of a train according to the load of the car as taught by Setterwall.
It is unknown about the first brake rigging arrangement and the second brake rigging arrangement.  It is guessed that Applicant strives to claim a comparison of the prior art dead vertical lever, slack adjuster and the improved instant invention dead vertical lever, slack adjuster.  None of the drawings shows the brake rigging comprising the first, second and third brake rigging arrangements as claimed. As such, a meaningful rejection could not be applied.
Re: claim 17, It is unknown about the arrangements claimed in claim 16, as such, it is unknow about the claimed features of claim 17.  A meaningful rejection could not be applied.
Re: claim 18, AAPA shows the second dead vertical lever 410 comprises the protrusion with an opening 326.  It is unknown about the claimed feature “the second dead lever comprises more openings than the first vertical dead lever.” A meaningful rejection could not be applied.
Re: claim 19, AAPA shows the protrusion extends toward the live vertical lever 420 of the second brake rigging arrangement 233.  Please see the indefiniteness rejection above.  A meaning full rejection could not be applied.
Re: claim 20, AAPA shows the first axle 212 and the second axle 214 are powered and the third axle 216 is unpowered, wherein the third axle is free of a speed detection device and a slide detection device.

 Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 3/21/22 have been fully considered.
Applicant pointed to paragraph [0006] to give support for the objection to the specification.  Said paragraph has been reviewed.  However, no explanation is given to how the ratios are being calculated.
Applicant’s amendments introduced new indefiniteness in the claims.
Applicant argued that the AAPA dead lever 410 does not comprise a protrusion.  It is maintained that AAPA meets the broadly claimed protrusion in the independent claims.  When the protrusion has been further specified as in claims 7 and 12, such specific details have been found allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657